In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
JESSIE CONTRERAS,                      *
                                       *      No. 05-626V
                   Petitioner,         *      Special Master Christian J. Moran
                                       *
v.                                     *      Filed: August 17, 2015
                                       *
SECRETARY OF HEALTH                    *      Attorneys’ fees and costs; interim
AND HUMAN SERVICES,                    *      award; amount to which respondent
                                       *      does not object.
                   Respondent.         *
******************** *
Jeffrey S. Pop, Beverly Hills, CA, for petitioner;
Linda S. Renzi, United States Dep’t of Justice, Washington, DC, for respondent.

 UNPUBLISHED DECISION ON INTERIM ATTORNEYS’ FEES AND COSTS1

      Mr. Jessie Contreras sought compensation through the National Childhood
Vaccine Injury Compensation Program, codified at 42 U.S.C. § 300aa—10 through
34 (2006), claiming the vaccinations he received, particularly the hepatitis B
vaccine, caused his neurologic problems. After extensive proceedings, including a
lengthy attempt at alternative dispute resolution and six substitutive rulings, the
judgment of the Court of Federal Claims was that Mr. Contreras is not entitled to
an award of compensation.2 Mr. Contreras has appealed this judgment to the
Federal Circuit. No. 15-5097 (Fed. Cir. June 19, 2015).
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       2
          An April 5, 2012 Entitlement Decision denied compensation because Mr. Contreras did
not meet his burden of proof regarding the appropriate interval between vaccination and the
onset of the transverse myelitis. 2012 WL 1441315 (“Contreras 1”). The United States Court of
Federal Claims (“the Court”) vacated this decision and remanded with instructions. 107 Fed. Cl.
      While the case was pending, the undersigned previously awarded Mr.
Contreras interim attorneys’ expert costs. Decision, issued May 3, 2013. The
present decision concerns Mr. Contreras’s attorneys’ fees. Mr. Contreras seeks an
award for work his attorney, Jeffrey S. Popp, performed through May 27, 2015.

       On July 29, 2015, respondent filed a stipulation of fact concerning interim
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for interim attorneys’ fees and costs to
respondent for review. Upon review of petitioner’s application, respondent raised
objections to certain items. Based on subsequent discussions, petitioner amended
his application to request $333,550.00, an amount to which respondent does not
object. The Court awards this amount.

       Regardless of whether they entitled to compensation, petitioners who bring
their petition in good faith and who have a reasonable basis for the petition may be
awarded attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Respondent
does not contend that Mr. Contreras fails to satisfy this standard. Thus, Mr.
Contreras is entitled to an award of attorneys’ fees and costs.

       After a determination that Mr. Contreras is entitled to an award of interim
attorneys’ fees and costs, the next question is to decide the reasonable amount. A
review of the materials offered in support of petitioner’s draft application for
interim attorneys’ fees and costs indicates that the (reduced) requested amount is
reasonable. Therefore, Mr. Contreras is awarded the amount to which respondent
did not object.

       There is no just reason to delay the entry of judgment on interim attorneys’
fees and costs. Therefore, in the absence of a motion for review filed under RCFC
Appendix B, the clerk of court shall enter judgment in petitioner’s favor. Those
fees and costs are awarded as follows:


280 (2012) (“Contreras 2”). A November 19, 2013 Remand Decision again denied
compensation. 2013 WL 6698382 (“Contreras 3”). The Court also vacated the Remand
Decision and remanded the case again. 116 Fed. Cl. 472 (2014) (“Contreras 4”). On the second
remand, the undersigned again found that Mr. Contreras did not meet his burden of proof for
entitlement to an award. 2014 WL 8098606 (Fed. Cl. Spec. Mstr. Oct. 24, 2014) (“Contreras 5”).
Mr. Contreras again filed a motion for review of the special master’s decision, and the Court
denied the motion for review. 121 Fed. Cl. 230 (2015) (“Contreras 6”).


                                              2
       A lump sum payment of $333,550.00, in the form of a check payable to
       petitioner and petitioner’s counsel of record, Jeffrey S. Pop.

       The Clerk shall enter judgment accordingly.3 The court thanks the parties
for their cooperative efforts in resolving this matter.

       IT IS SO ORDERED.

                                                    s/ Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       3
           Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                3